JONES, C. J.
(dissenting).
Though in agreement with the result reached by the opinion of this court through Mr. Justice LOONEY, I am not in agreement with the construction placed on article 1839, R. S. 1925, as amended by chapter 66, p. 100, General Laws of the Forty-Second Legislature (Vernon’s Ann. Oiv. St. art. 1839), in reference to the time when “good cause” must be shown to the Court of Civil Appeals for extension of the time for filing a transcript in such court, and will express my views on ■phis subject only.
Article 1839, as amended, declares that:
“Appellant or plaintiff in error shall file the transcript with the Clerk of the Court of Civil Appeals within sixty days from the final Judgment or Order . overruling motion for new trial, or perfection of the Writ of Error; provided, that for good cause shown before the expiration of such sixty day pe-rid, the Court shall permit'the transcript to be thereafter filed upon such terms as it shall prescribe.”
Section 2 of the amendatory act declares that: “All laws and parts of laws in conflict herewith be and the same are hereby repealed.”
Prior to this amendment, article 1839 required a transcript to be filed with the clerk of the Court of Civil Appeals within 90 days from perfection of the appeal or service of the writ of error, provided, “that for good - cause, the court may permit the transcript to be thereafter filed upon such terms as it may prescribe.” The practice, resulting from the terms of this statute, was that appellant, who was unable by the exercise of due diligence to file a transcript within the statutory 90-day period, would present thereafter the transcript to the clerk of the Court of Civil ■ Appeals, accompanied by a motion for the court to grant permission to file same, setting out the diligence exercised to secure the transcript within the statutory time, and the reason for his inability to do so, and a prayer for an order, to permit th'e transcript to be filed, notwithstanding the lapse of the 90-day period.
The primary purpose of the Legislature, in enacting the amendment, was to shorten the time within which an appeal could be passed upon by the Court of Civil Appeals. This purpose was accomplished by shortening the time for filing the transcript in such court from 90 to 60 days, and, further, by requiring the appellant, if unable to secure the transcript for filing in the Court of Civil Appeals within said 60 days, to present a motion to such court for extension of time before the 60-day period had expired. In other words, to require an appellant to exercise due diligence to have his transcript filed within the 60-day period, as was required under the former 90-day statute, and also to exercise due diligence to present to the Court of Civil Appeals his showing for good cause for being unable to file the transcript within 60 days. This latter requirement, as to the- diligence to be exercised in the Court of Civil Appeals, was not in the former statute. Under its then existing terms and the practice resulting therefrom, it was only necessary for an appellant to present to the Court of Civil Appeals a showing of good cause for failure to. file the transcript within a reasonable time after the expiration of the 90' days, and hence it frequently happened that a further delay in filing the transcript in the Court of Civil *454Appeals resulted from this practice, which the Legislature intended to eliminate, by requiring that the good cause should be presented to the Court of Civil Appeals before the expiration of CO days.
The plain meaning of article 1839', as amended, is that an appellant is allowed 60 days within which to file his transcript, subject to extension of time, provided he presents good cause for such extension to the Court of Civil Appeals, before the expiration of the 60-day period. We can place no other meaning on the language, “provided, that for good, cause shown before the expiration of such sixty day period, the Court shall permit the transcript to be thereafter filed,” etc. The extension of time is not alone on the condition that good cause exists for requiring such extension, but that good cause must be shown before the expiration of such time.
There is another very potent reason why the Legislature required that, if any good cause should exist why a transcript' could not be filed within the 60-day period, it should be shown to the Court of Civil Appeals before the expiration of said period. Under the present enactment, ,as we construe same, there can exist no period of time between the expiration of the statutory time of 60 days and the extension of this time, under the showing of good cause, where a right exists in appellee to demand an affirmance of the case on certificate,’ under the terms of article 1841, R. S. Under the law as it existed prior to the act under question, notwithstanding there existed good cause why appellant could not file his transcript in the Court of Civil Appeals within the then statutory time of 90 days, appellee could prepare the necessary record and file in the Court of Civil Appeals a motion to affirm on certificate, and the Court of Civil Appeals might be required, under the existing law, to affirm the case on certificate, and then, in 15 days thereafter, set this affirmance aside and permit the transcript to be filed by appellant under the terms of article 1842. Under such practice, there was confusion among the litigants as to their rights existing under these respective statutes, after the expiration of the 90-day period. By the present enactment, such confusion is avoided in respect to this matter, if the amended statute be construed in accordance with what we conceive to be its plain meaning.
The repealing clause of the article shows that it was the legislative intent that this was to be the only law governing the filing of transcripts in a Court of Civil Appeals. Conflicting laws on this subject are expressly repealed, though such statutes are not specifically named in the repealing clause. An “express repeal is the repeal which, is literally declared by a new law, either in specific terms, as whore particular laws or provisions are named and identified and declared to be repealed, or in general terms, as where a provision in a new law declares all laws and parts of laws inconsistent therewith to be repealed.” 25 R. C. L. § 163, p. 911.
If articles 1841 and 1842 are by their terms in conflict with article 1839, as amended, such articles, in so far as the conflict'exists, are expressly repealed, and the same is true of article 1845, notwithstanding that, prior to the amendment of article 1839, these articles were in pari materia with article 1839, and were so construed.
While not dissenting from the order entered by this court, permitting the transcript to be filed, on the ground first discussed in the opinion of this court, I cannot agree to the second ground so discussed,-for the reasons above stated.